     Case 2:13-cr-00324-LRH-CWH Document 59 Filed 11/20/19 Page 3 of 3



 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3   UNITED STATES OF AMERICA,                   Case No.: 2:13-cr-00324-LRH-CWH

 4                    Plaintiff,

 5                       vs.                                  ORDER
                                                     RE: MOTION TO WITHDRAW
 6   JOHN M. MOORE,                                   AS ATTORNEY OF RECORD

 7                   Defendant.

 8

 9         IT IS HEREBY ORDERED that Daniel J. Cowhig, Assistant United States

10 Attorney is withdrawn as attorney of record for the Government.

11         IT IS FURTHER ORDERED that Daniel J. Cowhig shall be removed from the

12 CM/ECF service list in this case.

13
           November 21, 2019
14 Dated: ___________________               ________________________________________
                                            HONORABLE LARRY R. HICKS
15                                          United States District Court Judge

16

17

18

19

20

21

22

23

24
